         Case 1:20-cr-00213-MKV Document 68 Filed 05/18/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                       Protective Order

                v.                                                            20 Cr. 213 (MKV)

 NAZEEM FRANCIS,
   a/k/a “Naz,”
                                                                     USDC SDNY
 JONATHAN COLON,
                                                                     DOCUMENT
   a/k/a “Johnny Blaze,”
                                                                     ELECTRONICALLY FILED
   a/k/a “JB,”
                                                                     DOC #:
 JULIO OZUNA,
                                                                     DATE FILED: 5/18/2020
   a/k/a “JJ,”
   a/k/a “Josh Balla,”
   a/k/a “Chocolate,”
 PRINCE GAINES,
   a/k/a “Poodie,”
 ERICK OLEAGA,
   a/k/a “ED,”
 KHALIL SUGGS,
   a/k/a “KI,” and
 VICTOR MARTINEZ,
   a/k/a “Vic,”

                            Defendants.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court

hereby finds and orders as follows:

       1. Disclosure Material. The Government has made and will make disclosure to the

defendants of documents, objects and information, including electronically stored information

(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the

Government’s general obligation to produce exculpatory and impeachment material in criminal

cases, all of which will be referred to herein as “disclosure material.” The Government’s disclosure

material may include material that (i) affects the privacy and confidentiality of individuals; (ii)
           Case 1:20-cr-00213-MKV Document 68 Filed 05/18/20 Page 2 of 11



would impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged

individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is

not authorized to be disclosed to the public or disclosed beyond that which is necessary for the

defense of this criminal case. Further, disclosure material may be contained within ESI that the

Government has seized, pursuant to warrants issued during the course of the investigation, from

various cell phones and social media accounts.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that (a) identifies, or

could lead to the identification of, witnesses who may be subject to intimidation or obstruction,

and whose lives, persons, and property, as well as the lives, persons and property of loved ones,

will be subject to risk of harm absent the protective considerations set forth herein; or (b) reflects

personal identification information (including but not limited to addresses, phone numbers, social

security numbers, dates of birth, and/or account numbers) and other highly personal information,

such as medical records. The Government’s designation of material as sensitive disclosure material

will be controlling absent contrary order of the Court.

       3. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation. It will also

afford the defense prompt access to those materials, which will facilitate the preparation of the

defense.

       4.    Good Cause. There is good cause for entry of the protective order set forth herein.

ACCORDINGLY, IT IS HEREBY ORDERED:

       5. The Government is authorized to disclose to counsel for the defendants, for use solely

as permitted herein, the entirety of any seized ESI that may contain disclosure material. The


                                                  2
         Case 1:20-cr-00213-MKV Document 68 Filed 05/18/20 Page 3 of 11



defendant, defense counsel, and personnel for whose conduct counsel is responsible, i.e., personnel

employed by or retained by counsel, may review the seized ESI disclosure material to identify

items pertinent to the defense. They shall not further disseminate or disclose any portion of the

seized ESI disclosure material except as otherwise set forth under this Order.

       6. Disclosure material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any

disclosure material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any disclosure material to the media or any third party

except as set forth below.

       7. Disclosure material that is not sensitive disclosure material may be disclosed by

counsel to:

              (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action; and

              (b) Prospective witnesses for purposes of defending this action.

       8. Sensitive Disclosure Material may be disclosed by counsel to defendants and to

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, as needed for purposes of defending this action; however, Sensitive Disclosure Material

shall be kept in the sole possession of counsel or personnel for whose conduct counsel is

responsible; shall not be reviewed or maintained by the defendant outside the presence of counsel

or personnel for whose conduct counsel is responsible; and shall not be copied or otherwise

recorded by the defendants. The Government may authorize, in writing, disclosure of disclosure

material beyond that otherwise permitted by this Order without further Order of this Court.


                                                   3
         Case 1:20-cr-00213-MKV Document 68 Filed 05/18/20 Page 4 of 11



        9. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

        10. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI material, within 30 days of the expiration of the period for direct appeal

from any verdict in the above-captioned case; the period of direct appeal from any order dismissing

any of the charges in the above-captioned case; or the granting of any motion made on behalf of

the Government dismissing any charges in the above-captioned case, whichever date is later. If

disclosure material is provided to any prospective witnesses, counsel shall make reasonable efforts

to seek the return or destruction of such materials.

        11. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material. All such persons shall

be subject to the terms of this Order. Defense counsel shall maintain a record of what information

has been disclosed to which such persons.

        12. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.




                                                   4
            Case 1:20-cr-00213-MKV Document 68 Filed 05/18/20 Page 5 of 11



                                   Retention of Jurisdiction
       13. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   GEOFFREY S. BERMAN
   United States Attorney


      /s/ Allison Nichols
by: _____________________________                              April 30, 2020
                                                       Date: _____________________
    Allison Nichols / Jamie Bagliebter
    Assistant United States Attorneys


   ___________________________                               4/28/2020
                                                       Date: _____________________
   Defense Counsel
   Counsel for Nazeem Francis


   ___________________________                         Date: _____________________
   Mark DeMarco
   Counsel for Jonathan Colon


   ___________________________                         Date: _____________________
   Katherine Goldstein
   Counsel for Julio Ozuna


   ___________________________                         Date: _____________________
   David Bertan
   Counsel for Prince Gaines


   ___________________________                         Date: _____________________
   Sabrina Shroff
   Counsel for Erick Oleaga
                                               5
            Case 1:20-cr-00213-MKV Document 68 Filed 05/18/20 Page 6 of 11



                                   Retention of Jurisdiction
       13. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   GEOFFREY S. BERMAN
   United States Attorney


by: _____________________________                      Date: _____________________
    Allison Nichols / Jamie Bagliebter
    Assistant United States Attorneys


   ___________________________                         Date: _____________________
   Defense Counsel
   Counsel for Nazeem Francis


   ___________________________                               March 26, 2020
                                                       Date: _____________________
   Mark DeMarco
   Counsel for Jonathan Colon


   ___________________________                         Date: _____________________
   Katherine Goldstein
   Counsel for Julio Ozuna


   ___________________________                         Date: _____________________
   David Bertan
   Counsel for Prince Gaines


   ___________________________                         Date: _____________________
   Sabrina Shroff
   Counsel for Erick Oleaga
                                               5
Case 1:20-cr-00213-MKV Document 68 Filed 05/18/20 Page 7 of 11
Case 1:20-cr-00213-MKV Document 68 Filed 05/18/20 Page 8 of 11
Case 1:20-cr-00213-MKV Document 68 Filed 05/18/20 Page 9 of 11
Case 1:20-cr-00213-MKV Document 68 Filed 05/18/20 Page 10 of 11
     Case 1:20-cr-00213-MKV Document 68 Filed 05/18/20 Page 11 of 11



  ___________________________             Date: _____________________
  Christopher Conniff
  Counsel for Khalil Suggs


  ___________________________             Date: _____________________
  Christine Delince
  Counsel for Victor Martinez




SO ORDERED:

Dated: New York, New York
       May 18, 2020

                                    _______________________________________
                                    THE HONORABLE MARY KAY VYSKOCIL
                                    UNITED STATES DISTRICT JUDGE




                                    6
